Detailed Action
This is a Non-final Office action in response to communications received on 2/28/2020.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings, filed 2/28/2020, are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 14 is directed to a computer program product for training a deep neural network model using a trusted execution environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith.  The Specification does not explicitly limit the computer program product to hardware, nor does it explicitly limit the computer readable storage medium, which may be interpreted to comprise a signal, to a non-transitory computer readable storage medium. Claim 14 does not explicitly list what hardware/elements the computer program product additionally comprises in order to perform functions. It is not sufficient to specify that the system is designed to perform a function – the claim must recite what hardware the system itself comprises which performs the claimed functions.  The claim does not disclose the system as comprising any sort of physical device or machine to perform the method of the claim. As such, the claim is interpreted as being directed to software per se. 
Dependent claims 15-20 fail to remedy the deficiencies of claim 14 and therefore are similarly rejected.  The Examiner recommends amending the independent claim to disclose the steps being performed by a physical device or machine, or to limit the computer readable storage medium comprised in the computer program product to a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-11, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2020/0082270 A1), further in view of Zhiyanov (US 10565498 B1).
Regarding claim 1, Gu teaches the limitations of claim 1 substantially as follows:
A computer-implemented method for training a deep neural network model using a trusted execution environment, the computer-implemented method comprising: (Gu; Para. [0074]: training of a FrontNet subnet model of a deep learning model, e.g., deep neural network (DNN), within the trusted execution environment (i.e. training a deep neural network model using a trusted execution environment))
receiving, by a computer, a selection of two or more encrypted files owned by different entities within a plurality of encrypted files containing sensitive datasets by a user of a client device; (Gu; Para. [0061]: Training data contributors submit encrypted training datasets (i.e. selection of two or more encrypted files owned by different entities within a plurality of encrypted files containing sensitive datasets by a user of a client device), and the data can only be decrypted within the TEE (i.e. receiving, by a computer))
decrypting, by the computer, using the trusted execution environment, the two or more encrypted files owned by the different entities within the trusted execution environment to form decrypted sensitive datasets owned by the different entities; (Gu; Para. [0061]: Training data contributors submit encrypted training datasets (i.e. two or more encrypted files owned by different entities), and the data can only be decrypted within the TEE (i.e. decrypting, using the trusted execution environment))
[combining, by the computer,] using the trusted execution environment, the decrypted sensitive datasets owned by the different entities within the trusted execution environment [to form combined sensitive data owned by the different entities;] (Gu; Para. [0061]: Training data contributors submit encrypted training datasets, and the data can only be decrypted within the TEE (i.e. using the trusted execution environment, decrypted sensitive datasets owned by different entities))
generating, by the computer, using the trusted execution environment, the deep neural network model within the trusted execution environment based on the combined sensitive data owned by the different entities; and (Gu; Paras. [0068], [0074] & [0082]: A resulting trained deep learning model generated by the framework (i.e. generating the deep neural network model within the trusted execution environment) using training data received from data contributors (i.e. based on the combined sensitive data owned by the different entities))
training, by the computer, using the trusted execution environment, the deep neural network model using the combined sensitive data owned by the different entities to form a trained deep neural network model within the trusted execution environment based on the combined sensitive data owned by the different entities.  (Gu; Paras. [0068], [0074] & [0082]: training of a FrontNet subnet model of a deep learning model, e.g., deep neural network (DNN), within the trusted execution environment (i.e. training using the trusted execution environment, the deep neural network model) using training data received from data contributors (i.e. based on the combined sensitive data owned by the different entities))
Gu does not teach the limitations of claim 1 as follows:
combining, by the computer, the sensitive datasets to form combined sensitive data owned by the different entities; 
However, in the same field of endeavor, Zhiyanov discloses the limitations of claim 1 as follows:
combining, by the computer, the sensitive datasets to form combined sensitive data owned by the different entities; (Zhiyanov; Col. 22, Lines 13-17: Collecting/aggregating training data sets at the integration subsystem and training deep neural network models at the training subsystem (i.e. combining the sensitive datasets))
Zhiyanov is combinable with Gu because both are from the same field of endeavor of management of neural network model information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gu to incorporate the aggregation of training sets as in Zhiyanov in order to expand the functionality of the system by providing a means by which individual pieces of training data may be combined in order to train a neural network.

Regarding claim 8, Gu teaches the limitations of claim 8 substantially as follows:
A computer system for training a deep neural network model using a trusted execution environment, the computer system comprising: (Gu; Para. [0074]: training of a FrontNet subnet model of a deep learning model, e.g., deep neural network (DNN), within the trusted execution environment (i.e. training a deep neural network model using a trusted execution environment))
a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to: (Gu; Paras. [0091]-[0092]: A data processing system including busses, memory and  processors)
receive a selection of two or more encrypted files owned by different entities within a plurality of encrypted files containing sensitive datasets by a user of a client device; (Gu; Para. [0061]: Training data contributors submit encrypted training datasets (i.e. selection of two or more encrypted files owned by different entities within a plurality of encrypted files containing sensitive datasets by a user of a client device), and the data can only be decrypted within the TEE (i.e. receiving, by a computer))
decrypt, using the trusted execution environment, the two or more encrypted files owned by the different entities within the trusted execution environment to form decrypted sensitive datasets owned by the different entities; (Gu; Para. [0061]: Training data contributors submit encrypted training datasets (i.e. two or more encrypted files owned by different entities), and the data can only be decrypted within the TEE (i.e. decrypting, using the trusted execution environment))
[combine,] using the trusted execution environment, the decrypted sensitive datasets owned by the different entities within the trusted execution environment [to form combined sensitive data owned by the different entities;] (Gu; Para. [0061]: Training data contributors submit encrypted training datasets, and the data can only be decrypted within the TEE (i.e. using the trusted execution environment, decrypted sensitive datasets owned by different entities))
generate, using the trusted execution environment, the deep neural network model within the trusted execution environment based on the combined sensitive data owned by the different entities; and (Gu; Paras. [0068], [0074] & [0082]: A resulting trained deep learning model generated by the framework (i.e. generating the deep neural network model within the trusted execution environment) using training data received from data contributors (i.e. based on the combined sensitive data owned by the different entities))
train, using the trusted execution environment, the deep neural network model using the combined sensitive data owned by the different entities to form a trained deep neural network model within the trusted execution environment based on the combined sensitive data owned by the different entities.  (Gu; Paras. [0068], [0074] & [0082]: training of a FrontNet subnet model of a deep learning model, e.g., deep neural network (DNN), within the trusted execution environment (i.e. training using the trusted execution environment, the deep neural network model) using training data received from data contributors (i.e. based on the combined sensitive data owned by the different entities))
Gu does not teach the limitations of claim 8 as follows:
combine the sensitive datasets to form combined sensitive data owned by the different entities; 
However, in the same field of endeavor, Zhiyanov discloses the limitations of claim 8 as follows:
combine the sensitive datasets to form combined sensitive data owned by the different entities; (Zhiyanov; Col. 22, Lines 13-17: Collecting/aggregating training data sets at the integration subsystem and training deep neural network models at the training subsystem (i.e. combining the sensitive datasets))
Zhiyanov is combinable with Gu because both are from the same field of endeavor of management of neural network model information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gu to incorporate the aggregation of training sets as in Zhiyanov in order to expand the functionality of the system by providing a means by which individual pieces of training data may be combined in order to train a neural network.

Regarding claim 14, Gu teaches the limitations of claim 14 substantially as follows:
A computer program product for training a deep neural network model using a trusted execution environment, (Gu; Para. [0074]: training of a FrontNet subnet model of a deep learning model, e.g., deep neural network (DNN), within the trusted execution environment (i.e. training a deep neural network model using a trusted execution environment))
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (Gu; Para. [0096]: computer usable program code)
receiving, by the computer, a selection of two or more encrypted files owned by different entities within a plurality of encrypted files containing sensitive datasets by a user of a client device; (Gu; Para. [0061]: Training data contributors submit encrypted training datasets (i.e. selection of two or more encrypted files owned by different entities within a plurality of encrypted files containing sensitive datasets by a user of a client device), and the data can only be decrypted within the TEE (i.e. receiving, by a computer))
decrypting, by the computer, using the trusted execution environment, the two or more encrypted files owned by the different entities within the trusted execution environment to form decrypted sensitive datasets owned by the different entities; (Gu; Para. [0061]: Training data contributors submit encrypted training datasets (i.e. two or more encrypted files owned by different entities), and the data can only be decrypted within the TEE (i.e. decrypting, using the trusted execution environment))
[combining, by the computer,] using the trusted execution environment, the decrypted sensitive datasets owned by the different entities within the trusted execution environment [to form combined sensitive data owned by the different entities;] (Gu; Para. [0061]: Training data contributors submit encrypted training datasets, and the data can only be decrypted within the TEE (i.e. using the trusted execution environment, decrypted sensitive datasets owned by different entities))
generating, by the computer, using the trusted execution environment, the deep neural network model within the trusted execution environment based on the combined sensitive data owned by the different entities; and (Gu; Paras. [0068], [0074] & [0082]: A resulting trained deep learning model generated by the framework (i.e. generating the deep neural network model within the trusted execution environment) using training data received from data contributors (i.e. based on the combined sensitive data owned by the different entities))
training, by the computer, using the trusted execution environment, the deep neural network model using the combined sensitive data owned by the different entities to form a trained deep neural network model within the trusted execution environment based on the combined sensitive data owned by the different entities.  (Gu; Paras. [0068], [0074] & [0082]: training of a FrontNet subnet model of a deep learning model, e.g., deep neural network (DNN), within the trusted execution environment (i.e. training using the trusted execution environment, the deep neural network model) using training data received from data contributors (i.e. based on the combined sensitive data owned by the different entities))
Gu does not teach the limitations of claim 14 as follows:
combining, by the computer, the sensitive datasets to form combined sensitive data owned by the different entities; 
However, in the same field of endeavor, Zhiyanov discloses the limitations of claim 14 as follows:
combining, by the computer, the sensitive datasets to form combined sensitive data owned by the different entities; (Zhiyanov; Col. 22, Lines 13-17: Collecting/aggregating training data sets at the integration subsystem and training deep neural network models at the training subsystem (i.e. combining the sensitive datasets))
Zhiyanov is combinable with Gu because both are from the same field of endeavor of management of neural network model information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gu to incorporate the aggregation of training sets as in Zhiyanov in order to expand the functionality of the system by providing a means by which individual pieces of training data may be combined in order to train a neural network.

Regarding claims 3, 10 and 16, Gu and Zhiyanov teach the computer-implemented method of claim 1, the computer system of claim 8 and the computer program product of claim 14.
Gu and Zhiyanov teach the limitations of claims 3, 10 and 16 as follows:
receiving, by the computer, feedback from the user regarding the trained deep neural network model based on the combined sensitive data owned by the different entities, wherein the computer retrains the deep neural network model based on the feedback.  (Gu; Para. [0081]: statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar inputs for a particular domain during the training period of the pipeline (i.e. receiving feedback from the user regarding the trained neural network model) and identifying and using stronger outputs as a final answer/result (i.e. retrains the deep neural network model based on the feedback))

Regarding claims 4, 11 and 17, Gu and Zhiyanov teach the computer-implemented method of claim 1, the computer system of claim 8 and the computer program product of claim 14.
Gu and Zhiyanov teach the limitations of claims 4, 11 and 17 as follows:
receiving, by the computer, information regarding a model quality rating of the trained deep neural network model based on the combined sensitive data owned by the different entities from a model rating system.  (Gu; Para. [0081]: statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar inputs for a particular domain during the training period of the pipeline (i.e. receiving information regarding a model quality rating of the trained deep neural network model) and identifying and using stronger outputs as a final answer/result)

Claims 2, 5-6, 9, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2020/0082270 A1), further in view of Zhiyanov (US 10565498 B1), as applied to claims 1, 8 and 14, further in view of Brestoff (US 10095992 B1).
 Regarding claims 2, 9 and 15, Gu and Zhiyanov teach the computer-implemented method of claim 1, the computer system of claim 8 and the computer program product of claim 14.
Gu and Zhiyanov teach the limitations of claims 2, 9 and 15 as follows:
receiving, by the computer, a request for the trained deep neural network model based on the combined sensitive data owned by the different entities within the trusted execution environment from the user of the client device; and (Gu; Paras. [0078]-[0079]: Processing requests from client computing devices (i.e. request for the trained deep neural network model) for the deep learning cloud service)
sending, by the computer, the trained deep neural network model based on the combined sensitive data owned by the different entities to the client device of the user [via a permissioned blockchain ecosystem.]  (Gu; Para. [0081]: Identifying candidate answers/results that surface as being significantly stronger than others and thus, generates a final answer/result (i.e. sending the trained deep neural model))
Gu and Zhiyanov do not teach the limitations of claims 2, 9 and 15 as follows:
sending the trained deep neural network model via a permissioned blockchain ecosystem. 
However, in the same field of endeavor, Brestoff discloses the limitations of claims 2, 9 and 15 as follows:
sending the trained deep neural network model via a permissioned blockchain ecosystem.  (Brestoff; Col. 15, Lines 13-16; Col. 16, Lines 10-15: A modeler receives aggregated output from the blockchain which is used a neural network training (i.e. trained deep neural network model via a permissioned blockchain ecosystem))
Brestoff is combinable with Gu and Zhiyanov because all are from the same field of endeavor of management of neural network model information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Gu and Zhiyanov to incorporate the use of a secure blockchain to exchange information as in Brestoff in order to improve the security of the system by providing a means by which information may be exchanged using a secure blockchain network.

Regarding claims 5, 12 and 18, Gu and Zhiyanov teach the computer-implemented method of claim 1, the computer system of claim 8 and the computer program product of claim 14.
Gu and Zhiyanov teach the limitations of claims 5, 12 and 18 as follows:
receiving, by the computer, the plurality of encrypted files containing the sensitive datasets owned by a plurality of different entities from client devices [included in a permissioned blockchain ecosystem corresponding to the computer; and] (Gu; Para. [0061]: Training data contributors submit encrypted training datasets (i.e. plurality of encrypted files containing sensitive datasets owned by a plurality of different entities from client devices), and the data can only be decrypted within the TEE)
storing, by the computer, the plurality of encrypted files containing the sensitive datasets in a portion of memory dedicated to the trusted execution environment of the computer.  (Gu; Para. [0060]: Encrypted training data is received into the TEE (i.e. storing the plurality of encrypted files containing sensitive datasets in a portion of memory dedicated to the trusted execution environment))
Gu and Zhiyanov do not teach the limitations of claims 5, 12 and 18 as follows:
client devices included in a permissioned blockchain ecosystem corresponding to the computer; and 
However, in the same field of endeavor, Brestoff discloses the limitations of claims 5, 12 and 18 as follows:
client devices included in a permissioned blockchain ecosystem corresponding to the computer; and (Brestoff; Col. 8, Line 65 – Col. 9, Line 13: device that once coupled to communication infrastructure may provide a mechanism for transporting data to communication path, such as a distributed network (i.e. client devices included in a permissioned blockchain ecosystem))
Brestoff is combinable with Gu and Zhiyanov because all are from the same field of endeavor of management of neural network model information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Gu and Zhiyanov to incorporate the use of a secure blockchain to exchange information as in Brestoff in order to improve the security of the system by providing a means by which information may be exchanged using a secure blockchain network.

Regarding claims 6, 13 and 19, Gu, Zhiyanov and Brestoff teach the computer-implemented method of claim 5, the computer system of claim 12 and the computer program product of claim 18.
Gu, Zhiyanov and Brestoff teach the limitations of claims 6, 13 and 19 as follows:
 receiving, by the computer, information regarding usage and ratings of the plurality of encrypted files containing the sensitive datasets owned by the plurality of different entities from a reputation system.  (Gu; Para. [0062]: In a 4-tuple evidence Ω, the functionalities of [Y, S, H] are to reduce the search space to a specified class label, identify responsible data contributors, and verify training data integrity (i.e. information regarding usage and ratings of the plurality of encrypted files containing the sensitive datasets owned by the plurality of different entities from a reputation system))

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2020/0082270 A1), further in view of Zhiyanov (US 10565498 B1), as applied to claims 1 and 14, further in view of Brestoff (US 10095992 B1), further in view of Spangenberg (US 2020/0250780 A1).
Regarding claims 7 and 20, Gu, Zhiyanov and Brestoff teach the computer-implemented method of claim 5 and the computer program product of claim 18.
Gu, Zhiyanov and Brestoff teach the limitations of claims 7 and 20 as follows:
receiving, by the computer, information regarding relative values of the plurality of encrypted files containing the sensitive datasets owned by the plurality of different entities [from a remuneration system.]  (Gu; Para. [0060]: Performing remote attestation of training data contributors who contribute encrypted training data (i.e. information regarding relative values of the plurality of encrypted files containing sensitive datasets owned by the plurality of different entities)
Gu, Zhiyanov and Brestoff do not teach the limitations of claims 7 and 20 as follows:
receiving information regarding relative values of the plurality of files from a remuneration system.  
However, in the same field of endeavor, Spangenberg discloses the limitations of claims 7 and 20 as follows:
receiving information regarding relative values of the plurality of files from a remuneration system.  (Spangenberg; Para. [0139]: Train the artificial neural network to predict a new value for a defined intellectual property or technology (i.e. receiving information regarding relative values of the plurality of files). In addition, the artificial neural network can assist in determining the structure of the licensing agreement and remuneration package (i.e. remuneration system))
Spangenberg is combinable with Gu, Zhiyanov and Brestoff because all are from the same field of endeavor of management of neural network model information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Gu, Zhiyanov and Brestoff to incorporate the determination of a remuneration package using an artificial neural network as in Spangenberg in order to expand the functionality of the system by also providing a means by which financial value may also be evaluated by a neural network.

Prior Art Considered But Not Relied Upon
	Kale (US 2021/0173583 A1) which teaches a system in which a deep neural network model may be requested by a machine learning processing device.
	Sundaresan (US 2021/0250166 A1) which teaches a method which involves generating a unique persistent file format of the incrementally trained ML model at the first edge device by removing details associated with user data that is used to incrementally train a base version of a first ML model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438